Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 13, 2021 has been entered.
Claims 1-20 remain pending in the application, with claims 1-14 being examined, and claims 15-20 deemed withdrawn.
Applicant’s amendments to the Specification and Claims have overcome each and every objection, 112(b) rejection, and 101 rejection previously set forth in the Non-Final Office Action mailed June 15, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US Pub. No. 2014/0370609; hereinafter Frank; already of record) in view of Bjerke et al. (US Pub. No. 2014/0252079; hereinafter Bjerke; already of record).

Regarding claim 1, Frank discloses an apparatus for processing and analyzing a sample ([0009]). The apparatus comprises: 
([0009], [0098], see Fig. 1 at analyzer 102 including cartridge 110 for analyzing biological sample 108), the system including a processor coupled to a non-transitory computer readable medium ([0009], a protocol creation system comprising processor and a system memory with machine executable instructions, [0041], the memory may be storage, [0025], computer storage is any non-volatile computer-readable storage medium). The non-transitory computer readable medium stores instructions directing the processor to: 
	receive and read an assay definition file (ADF) from an external source, the ADF comprising at least an OPUS file, wherein the OPUS file comprises parameters that define operations controlled by an execution of the sample processing bay ([0009], the processor receives analysis protocol parameters from a user interface, [0068]-[0069], the analysis protocol parameters may include a sample type, sample process input volume, polymerase chain reaction profile, calculation sensitivity, etc., the sample process input volume, for instance, is controlled by an execution of the sample processing bay). 
	Send control instructions based on the OPUS file to the sample processing bay ([0009], [0068]-[0069], [0103], analysis protocol parameters 164 are moved from protocol creation system 150 to controller 104 of analyzer 102 as custom analysis protocol 138, see Fig. 1). 
	Receive scan data for the sample from the sample processing bay ([0098], the analytical unit 106 obtains an analysis result, see Fig. 1). 
	Report the detection report ([0108], the analysis result is reported).
	Frank fails to explicitly disclose:
The system operating an assay analysis module (AAM) configured to analyze sample scan data from the sample processing bay and generate a report;
The ADF file comprising an AAM file, the AAM file comprising parameters that define an analysis performed by the assay analysis module;
Sending the scan data and analysis instructions based on the AAM file to the AAM; and
Receiving a detection report for the sample from the AAM.
	Bjerke is in the analogous field of biological assays (Bjerke [0001]). Bjerke teaches a system that operates an assay analysis module (AAM) configured to analyze sample scan data from a sample processing bay and generate a report (Bjerke; [0006], a data set from a sample analysis is processed according to a protocol, [0054]-[0055], raw data from a controller is analyzed and plotted graphically for a user by a data processor, and data can be further manipulated by a user). An ADF file comprising an AAM file, the AAM file comprising parameters that define an analysis performed by an assay analysis module (Bjerke [0049], assay protocols are stored in a memory module, which provide instructions for the final formatting, analysis, and plotting of raw data). Sending scan data and analysis instructions based on the AAM file to an AAM (Bjerke; [0049], [0054]-[0055]). Receiving a detection report from the AAM (Bjerke; [0006], [0054]-[0055], the pre-analyzed data can be exported in a final report). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Frank to include a system that operates an assay analysis module (AAM) configured to analyze sample scan data from the sample processing bay and generate a report, include an ADF file comprising an AAM file, the AAM file (Bjerke; [0006], [0054]-[0055]), thereby enabling a user to be able to easily visualize the relationship between variables in a sample analysis data set.
	Note: The instant Claims contain a large amount of functional language (ex: “that operates a sample processing bay and an analysis module (AAM)”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Claims 2-5, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Bjerke, as applied to claim 1 above, further in view of Kayyem et al. (US Pub. No. 2014/0194305; hereinafter Kayyem; already of record).

Regarding claim 2, modified Frank discloses the apparatus of claim 1. Modified Frank further discloses the sample processing bay and a cartridge received into the bay (Frank; [0009], [0098], see Fig. 1 at analyzer 102 including cartridge 110 for analyzing biological sample 108). 

	Kayyem is in the analogous field of sample analysis (Kayyem [0003]). Kayyem teaches a cartridge including a sample preparation module and a sample reaction module (Kayyem; [0086], [0144]-[0145], sample preparation zone and reagent zone for releasing reagent for mixing with samples, see Fig. 21). The sample reaction module comprises a wide vent top plate (Kayyem [0165]-[0170], the top plate forms part of a reaction chamber, and includes a vent that spans multiple heater zones). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cartridge in the apparatus of modified Frank to include a sample preparation module and a sample reaction module as in Kayyem. Kayyem teaches that a sample preparation module can reduce exposure of lab technicians to biological materials (Kayyem [0135]), and a sample reaction module can be used to perform amplification or other reactions necessary for the analysis of target analytes (Kayyem [0144]-[0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cartridge in the apparatus of modified Frank to have a sample reaction module comprising a wide vent top plate as in Kayyem. Kayyem teaches that a wide vent top plate can reduce air bubble formation and/or remove any air bubbles that do form (Kayyem [0165]-[0170]).

Regarding claim 3, modified Frank discloses the apparatus of claim 2. Modified Frank further discloses the OPUS file (see Claim 1 above at Frank teaching the OPUS file in [0009], [0068]-[0069]).
	Modified Frank fails to explicitly disclose that the OPUS file comprises control parameters that include a mechanical parameter that at least partly defines operation of mechanical actuation features of the sample processing bay operating on corresponding features of the sample preparation module.
	Kayyem further teaches control parameters that include a mechanical parameter that at least partly defines operations of mechanical actuation features of a sample processing bay operating on corresponding features of a sample preparation module, the mechanical parameter defining the operation of a motor within the sample processing bay that drives at least one of the mechanical actuation features (Kayyem; [0086], the sample preparation zone includes lysis buffer for the lysis of cells and/or viruses, and a magnetic actuator can be used to hold beads in place in the sample preparation zone during a washing step, [0249], the bay includes mixing motors to drive impellers, including in the lysis chamber, [0258], mixing is controlled using a processor with a program stored into its memory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the OPUS file of modified Frank to include control parameters that include a mechanical parameter that at least partly defines operations of mechanical actuation features of a sample processing bay operating on corresponding features of a sample preparation module, the mechanical parameter defining the operation of a motor within the sample processing bay that drives at least one of the mechanical actuation features as in Kayyem. Kayyem teaches that (Kayyem; [0086], [0249], [0258]).

Regarding claim 4, modified Frank discloses the apparatus of claim 3. Modified Frank further discloses that the mechanical parameter defines the operation of a motor within the sample processing bay that drives at least one of the mechanical actuation features (see Claim 3 above at Kayyem teaching the mechanical parameter defining the operation of a motor in [0086], [0249], [0258]).

Regarding claim 5, modified Frank discloses the apparatus of claim 2. Modified Frank further discloses the OPUS file (see Claim 1 above at Frank teaching the OPUS file in [0009], [0068]-[0069]).
	Modified Frank fails to explicitly disclose that the OPUS file comprises control parameters that include a parameter that at least partly defines the operation of a device that changes the temperature of a portion of the cartridge.
	Kayyem further teaches control parameters that include a parameter that at least partly defines the operation of a device that changes the temperature of a portion of the cartridge (Kayyem; [0258], heating programs may be stored in the processor, [0152], for manipulations such as PCR amplification, two or more temperatures may be required, and for isothermal amplification, precise temperature control is required, [0102], the methods use a cartridge). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ADF of modified Frank to include control parameters that include a (Kayyem; [0258], [0152], [0102]).

Regarding claim 9, Frank discloses a non-transitory computer readable medium for use with an apparatus for processing and analyzing a sample including a processor coupled to a sample processing bay ([0009], a protocol creation system comprising processor and a system memory with machine executable instructions, [0041], the memory may be storage, [0025], computer storage is any non-volatile computer-readable storage medium, [0098], see Fig. 1 at analyzer 102 including cartridge 110 for analyzing biological sample 108). The non-transitory computer readable medium stores instructions that when executed on by the processor perform steps comprising: 
	receive and read an assay definition file (ADF) from an external source, the ADF comprising at least an OPUS file, wherein the OPUS file comprises control parameters that define operations controlled by an execution of the sample processing bay ([0009], the processor receives analysis protocol parameters from a user interface, [0068]-[0069], the analysis protocol parameters may include a sample type, sample process input volume, polymerase chain reaction profile, calculation sensitivity, etc., the sample process input volume, for instance, is controlled by an execution of the sample processing bay) 3. 
([0009], [0103], analysis protocol parameters 164 are moved from protocol creation system 150 to controller 104 of analyzer 102 as custom analysis protocol 138, see Fig. 1).
	Receive detection results from the sample processing bay ([0098], the analytical unit 106 obtains an analysis result, see Fig. 1). 
	Report results of the detection results ([0108], the analysis result is reported).
	Frank fails to explicitly disclose:
That the ADF comprises an AAM file, the AAM file comprising analysis parameters that define an analysis performed by an assay analysis module;
Sending a first set of control instructions to the sample processing bay whereby the sample processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters;
Sending a second set of control parameters to the processing bay whereby the processing bay operates a sample reaction module to detect a target analyte according to a second set of the control parameters; and
Analyzing and reporting results of the detection results based upon the analysis parameters.
	Bjerke is in the analogous field of biological assays (Bjerke [0001]). Bjerke teaches an ADF file comprising an AAM file, the AAM file comprising analysis parameters that define an analysis performed by an assay analysis module (Bjerke [0049], assay protocols are stored in a memory module, which provide instructions for the final formatting, analysis, and plotting of raw data). Bjerke further teaches analyzing and reporting results of detection results based (Bjerke; [0006], a data set from a sample analysis is processed according to a protocol, [0049], [0054]-[0055], raw data from a controller is analyzed and plotted graphically for a user by a data processor, and data can be further manipulated by a user. The pre-analyzed data can be exported in a final report). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ADF file in the non-transitory computer readable medium of Frank to comprising an AAM file, the AAM file comprising analysis parameters that define an analysis performed by an assay analysis module, and to modify the non-transitory computer readable medium of Frank to include analyzing and reporting results of detection results based upon the analysis parameters as in Bjerke. Bjerke teaches that analyzing sample analysis data will enable the raw data to be plotted graphically for use in a report (Bjerke; [0006], [0054]-[0055]), thereby enabling a user to be able to easily visualize the relationship between variables in a sample analysis data set.
	Modified Frank fails to explicitly disclose:
Sending a first set of control instructions to the sample processing bay whereby the sample processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters; and
Sending a second set of control parameters to the processing bay whereby the processing bay operates a sample reaction module to detect a target analyte according to a second set of the control parameters.
	Kayyem is in the analogous field of sample analysis (Kayyem [0003]). Kayyem teaches sending a first set of control instructions to a sample processing bay whereby the sample processing bay operates a sample preparation module to prepare the sample for detection (Kayyem; [0137], the sample preparation zone includes an impeller component to release target analytes, [0249], the impeller is turned on/off by electric current, [0258], each bay includes a processor with at least one program stored in the memory to execute steps of the assay including mixing steps). Sending a second set of control instructions to a processing bay whereby the processing bay operates a sample reaction module to detect a target analyte according to a second set of control parameters (Kayyem; [0159]-[0160], the detection zone includes one or more arrays of detection electrodes, [0258], each bay includes a processor with at least one program stored in the memory to execute steps of the assay including detection steps). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control parameters in the non-transitory computer readable medium of modified Frank to include sending a first set of control instructions to the sample processing bay whereby the sample processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters, and sending a second set of control instructions to the processing bay whereby the processing bay operates a sample reaction module to detect a target analyte according to a second set of the control parameters as in Kayyem. Kayyem teaches that sending a plurality of control instructions to a sample processing bay for individual sample processing modules will allow for independent control of the sample processing steps, including mixing and detection (Kayyem; [0137], [0159]-[0160], [0249], [0258]).

Regarding claim 10, modified Frank discloses the non-transitory computer readable medium according to claim 9. Modified Frank further discloses that the sample processing bay is configured to receive a cartridge (the sample processing bay is not positively recited). The first set of control parameters (see Claim 1 above at Kayyem teaching the first set of control instructions in [0137], [0249], [0258]). The sample reaction module comprises a wide vent top plate (the sample reaction module is not positively recited).
	Modified Frank fails to explicitly disclose that the first set of control parameters include a mechanical parameter that at least partly defines a mechanical interaction between the sample processing bay and the sample preparation module.
	Kayyem further teaches a first set of control parameters that include a mechanical parameter that at least partly defines a mechanical interaction between the sample processing bay and the sample preparation module, the mechanical parameter defining the operation of a motor within the processing bay that drives the mechanical interaction (Kayyem; [0086], the sample preparation zone includes lysis buffer for the lysis of cells and/or viruses, and a magnetic actuator can be used to hold beads in place in the sample preparation zone during a washing step, [0249], the bay includes mixing motors to drive impellers, including in the lysis chamber, [0258], mixing is controlled using a processor with a program stored into its memory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first set of control parameters in the non-transitory computer readable medium of modified Frank to include mechanical parameter that at least partly defines a mechanical interaction between the sample processing bay and the sample preparation module, the mechanical parameter defining the operation of a motor within the (Kayyem; [0086], [0249], [0258]).

Regarding claim 11, modified Frank discloses the non-transitory computer readable medium according to claim 10. Modified Frank further discloses that the mechanical parameter defines the operation of a motor within the processing bay that drives the mechanical interaction (see Claim 10 above at Kayyem teaching the mechanical parameter defining the operation of a motor in [0086], [0249], [0258]).

Regarding claim 14, Frank discloses a method of analyzing a sample in an instrument having a sample processing bay ([0009], [0098], see Fig. 1 at analyzer 102 including cartridge 110 for analyzing biological sample 108). The method comprises: 
	receiving and reading an assay definition file (ADF) from an external source, the ADF comprising at least an OPUS file and an AAM file, wherein the OPUS file comprises control parameters that define operations controlled by an execution of the sample processing bay and the AAM file comprises analysis parameters ([0009], the processor receives analysis protocol parameters from a user interface, [0068]-[0069], the analysis protocol parameters may include a sample type, sample process input volume, polymerase chain reaction profile, calculation sensitivity, etc., these can all be interpreted as parameters broadly relating to analysis, and the sample process input volume, for instance, is controlled by an execution of the sample processing bay). 
([0009], [0103], analysis protocol parameters 164 are moved from protocol creation system 150 to controller 104 of analyzer 102 as custom analysis protocol 138, see Fig. 1).  
	Receiving detection results from the sample processing bay ([0098], the analytical unit 106 obtains an analysis result, see Fig. 1). 
	Reporting results of the detection results ([0108], the analysis result is reported).
	Frank fails to explicitly disclose:
Sending a first set of control parameters to the sample processing bay whereby the processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters;
Sending a second set of control parameters to the processing bay whereby the processing bay operates a sample reaction module comprising a wide vent top plate to detect a target analyte according to a second set of the control parameters; and
Analyzing and reporting results of the detection results based upon the analysis parameters.
	Bjerke is in the analogous field of biological assays (Bjerke [0001]). Bjerke teaches analyzing and reporting results of detection results based upon analysis parameters (Bjerke; [0006], a data set from a sample analysis is processed according to a protocol, [0054]-[0055], raw data from a controller is analyzed and plotted graphically for a user by a data processor, and data can be further manipulated by a user. The pre-analyzed data can be exported in a final report). It would have been obvious to one of ordinary skill in the art before the effective (Bjerke; [0006], [0054]-[0055]), thereby enabling a user to be able to easily visualize the relationship between variables in a sample analysis data set.
	Modified Frank fails to explicitly disclose:
Sending a first set of control parameters to the sample processing bay whereby the processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters; and
Sending a second set of control parameters to the processing bay whereby the processing bay operates a sample reaction module comprising a wide vent top plate to detect a target analyte according to a second set of the control parameters.
	Kayyem is in the analogous field of sample analysis (Kayyem [0003]). Kayyem teaches sending a first set of control parameters to a sample processing bay whereby the sample processing bay operates a sample preparation module to prepare the sample for detection according to a first set of control parameters (Kayyem; [0137], the sample preparation zone includes an impeller component to release target analytes, [0249], the impeller is turned on/off by electric current, [0258], each bay includes a processor with at least one program stored in the memory to execute steps of the assay including mixing steps). Sending a second set of control parameters to a processing bay whereby the processing bay operates a sample reaction module comprising a wide vent top plate to detect a target analyte according to a (Kayyem; [0159]-[0160], the detection zone includes one or more arrays of detection electrodes, [0258], each bay includes a processor with at least one program stored in the memory to execute steps of the assay including detection steps, [0165]-[0170], the top plate forms part of a reaction chamber, and includes a vent that spans multiple heater zones). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control parameters in the method of modified Frank to include sending a first set of control parameters to the sample processing bay whereby the sample processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters, and sending a second set of control parameters to the processing bay whereby the processing bay operates a sample reaction module comprising a wide vent top plate to detect a target analyte according to a second set of the control parameters as in Kayyem. Kayyem teaches that sending a plurality of control instructions to a sample processing bay for individual sample processing modules will allow for independent control of the sample processing steps, including mixing and detection (Kayyem; [0137], [0159]-[0160], [0249], [0258]). Further, Kayyem teaches that a wide vent top plate can reduce air bubble formation and/or remove any air bubbles that do form (Kayyem [0165]-[0170]).

Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Bjerke and Kayyem, as applied to claims 2-5, 9-11, and 14 above, further in view of Smith et al. (US Pat. No. 7,939,021; hereinafter Smith; already of record).

Regarding claim 6, modified Frank discloses the apparatus of claim 2. Modified Frank further discloses the sample processing bay, the cartridge (see Claim 2 above at Frank teaching the sample processing bay and the cartridge in [0009], [0098], Fig. 1), and the OPUS file (see Claim 1 above at Frank teaching the OPUS file in [0009], [0068]-[0069]).
	Modified Frank fails to explicitly disclose an electrical interface between the sample processing bay and the cartridge, and the OPUS file comprises control parameters that define instructions for processing of the cartridge implemented through the electrical interface.
	Smith is in the analogous field of sample analysis (Smith Col. 1 Lns. 26-32). Smith teaches an electrical interface between a cartridge and an analyzer (Smith Col. 3 Lns. 26-31), and control parameters that define instructions for processing of the cartridge implemented through the electrical interface. The instructions at least partially define the operation of a sensor within the cartridge (Smith; Col. 23 Lns. 8-16, electrical signals are transmitted across the electronic interface to the detectors on the analyzer, and multiple processes including sample loading, reagent distribution, sample preparation, and test execution are controlled by the controller across the electronic interface, Claim 1, an assay sensor module is in the cartridge. Test execution involves operation of the assay sensor module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample processing bay, the cartridge, and the OPUS file in the apparatus of modified Frank to include an electrical interface between the sample processing bay and the cartridge, and the OPUS file comprises control parameters that define instructions for processing of the cartridge implemented through the electrical interface as in Smith. Smith teaches that a controller can be used to send signals across an electrical interface to a cartridge for test (Smith; Col. 23 Lns. 8-16, Claim 1), thereby allowing testing of an analyte to be automatically controlled.

Regarding claim 7, modified Frank discloses the apparatus of claim 6. Modified Frank further discloses that the control signals at least partially define the operation of a sensor within the cartridge (see Claim 6 above at Smith teaching control signals defining the operation of a sensor within the cartridge in Col. 23 Lns. 8-16, Claim 1. Test execution involves operation of the assay sensor module, which is within the cartridge).

Regarding claim 12, modified Frank discloses the non-transitory computer readable medium according to claim 9. Modified Frank further discloses that the sample processing bay is configured to receive a cartridge (the sample processing bay is not positively recited). An electrical interface couples the sample processing bay to the cartridge (neither the sample processing bay or cartridge are positively recited). Modified Frank further discloses the control parameters (see Claim 9 above at Frank teaching the control parameters in [0009], [0068]-[0069]).
	Modified Frank fails to explicitly disclose that the control parameters define instructions for processing of the cartridge implemented through the electrical interface.
	Smith is in the analogous field of sample analysis (Smith Col. 1 Lns. 26-32). Smith teaches instructions for processing of the cartridge implemented through an electrical interface (Smith; Col. 23 Lns. 8-16, electrical signals are transmitted across the electronic interface to the detectors on the analyzer, and multiple processes including sample loading, reagent distribution, sample preparation, and test execution are controlled by the controller across the electronic interface, Claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing bay, the cartridge, and the control parameters in the non-transitory computer readable medium of modified Frank so that the control parameters define instructions for processing of the cartridge implemented through an electrical interface as in Smith. Smith teaches that a controller can be used to send signals across an electrical interface to a cartridge for test execution (Smith; Col. 23 Lns. 8-16, Claim 1), thereby allowing testing of an analyte to be automatically controlled.

Regarding claim 13, modified Frank discloses the non-transitory computer readable medium according to claim 12. Modified Frank further discloses the instructions (see Claim 12 above at Smith teaching instructions in Col. 23 Lns. 8-16, Claim 1).
	Modified Frank fails to explicitly disclose that the instructions at least partially define an operation of electrowetting electrodes within the cartridge.
	Kayyem is in the analogous field of sample analysis (Kayyem [0003]). Kayyem teaches instructions that at least partially define the operation of electrowetting electrodes within a cartridge (Kayyem; [0004], the cartridge contains an electrowetting grid of electrodes, [0104], [0126], the electrowetting electrodes can be activated to move droplets on the substrate, [0258], each bay contains a processor to control electrowetting transport steps). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instructions in the non-transitory computer readable medium of modified Frank to at least partially define an operation of electrowetting electrodes within a (Kayyem; [0004], [0104], [0126], [0258]).

Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Bjerke, as applied to claim 1 above, further in view of Hughes et al. (US Pub. No. 2013/0053666; hereinafter Hughes; already of record)

Regarding claim 8, modified Frank discloses the apparatus of claim 1. Modified Frank further discloses the AAM file (see Claim 1 above at Bjerke teaching the AAM in file in [0049]).
	Modified Frank fails to explicitly disclose that the AAM file includes analysis parameters that define an application of a digital filter to scan data.
	Hughes is in the analogous field of sample analysis (Hughes [0004]). Hughes teaches analysis parameters that define an application of a digital filter to scan data (Hughes [0125]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the AAM file in the apparatus of modified Frank to include analysis parameters that define an application of a digital filter to scan data as in Hughes. Hughes teaches that digital filters can be used to smooth a raw data stream (Hughes [0125]).
	Note: Although Hughes does teach the application of digital filters to scan data, it appears that both Hughes and the prior art of record is silent on the selection between two or more digital filters to process data, as shown in [00767] of the instant Specification. It appears .

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. 
Applicant’s argues on Pgs. 9-11 of their Remarks that Frank, Kayyem, and Bjerke do not teach, alone or in combination, an assay definition file from an external source, the ADF comprising at least an OPUS file and an AAM file, wherein the OPUS file comprises parameters that define operations controlled by an execution of the sample processing bay and the AAM file comprises parameters that define an analysis performed by the assay analysis module. The Examiner respectfully disagrees. Frank teaches an ADF comprising an OPUS file with parameters that define operations controlled by an execution of the sample processing bay, and Bjerke teaches an ADF comprising an AAM file comprising parameters that define an analysis performed by an assay analysis module. The motivation for combining the references to provide an ADF comprising at least an OPUS file and an AAM file is shown in the instant Office Action, e.g., in the rejection of Claim 1 under 35 U.S.C. 103. The Applicant goes into detail about the reason that their invention is novel and inventive being that the combination of an OPUS file and an AAM file in an ADF would allow a processing bay to run a wider array of tests than if the OPUS file and AAM file were separate. However, these benefits would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, as it would be readily apparent that combining two different files each having a number of potential 

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Matson et al. (EP Pub. No. 0222612; hereinafter Matson) teaches a first and second digital filter (Pg. 2 Lns. 38-47).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M./Examiner, Art Unit 1798  
                                                                                                                                                                                                      /JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798